Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 5 11-13, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carrier (US 20050077878).  
Regarding claim 1, Carrier teaches an intelligent power supply device operatively associated with a portable device (see Fig. 12 ), and comprising: a battery operable between a charge mode and a discharge mode, and providing a direct current (DC) discharge voltage when operating in the discharge mode (see para 0015 & 0037-0040);
(see Fig. 12 top line N1) ;
a communication unit for receiving, from the portable device, a setting command that indicates a voltage setting value (see Fig. 12; IC2);
a processor unit coupled to said communication unit for receiving the setting command therefrom, generating a control signal (see Fig. 12, ICC1), a voltage control unit coupled to said DC power bus and said processor unit for receiving the DC discharge voltage and the control signal respectively therefrom, and converting the DC discharge voltage into a DC output voltage having a magnitude at the voltage setting value based on the control signal (see Fig. 12; Q6 and Q5); and
a first output connector which is coupled to said voltage control unit, and at which the DC output voltage is outputted (see Fig. 12; output {Batt+} to 170’).
However, Carrie does not disclose adjusting the control signal based on at least the voltage setting value indicated by the setting command. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified they system of adjusting the control signal based on at least the voltage setting value indicated by the setting command since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.390, 82 USPQ2d 1385, 1395-97 (2007). 
Regarding claim 5, Carrie teaches further comprising a DC input unit that is coupled to said DC power bus, wherein:
said DC input unit is for receiving a DC input voltage, and provides a DC charge voltage to said DC power bus based on the DC input voltage; and
said battery receives the DC charge voltage from said DC power bus when operating in the charge mode (see Fig. 12 top line N1).
Regarding claims 11 and  17, Carrie teaches the intelligent power supply device of claim 1.
Yet does not specify using said processor unit further detects the magnitude of the DC output voltage; and a duty cycle of the control signal is adjusted to ((2×Vout−Vset)/Vmax−0.166)/0.833, where Vout denotes the magnitude of the DC output voltage, where Vset denotes the voltage setting value, and where Vmax denotes a predetermined maximum magnitude of the DC output voltage.
However, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.398, 82 USPQ2d 1385, 1395-97 (2007). In this case applicant is using a particular mathematical function that alone is not considered novel nor inventive in light of the knowledge of those in the field of endeavor. 
Regarding claims 12 and 18, Carrier teaches wherein said processor unit further adjusts the duty cycle of the control signal based on a difference between the voltage setting value and the magnitude of the DC output voltage, so as to make the magnitude of the DC output voltage equal to the voltage setting value (see para 0122).
Regarding claim 13, Carrier teaches the intelligent power supply device of claim 1, yet does not disclose wherein said first output connector is a DC power jack. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have first output connector is a DC power jack since it was known in the art that DC power jack are well known used part in the field that can prevent improper connection. 
Regarding claim 15, The combination teaches the device of claim 1 Yet, does not disclose a magnitude of the DC discharge voltage falls within a range of 7V to 21V.
However, adjusting the magnitude of the DC discharge to a particular value alone when considering the degree of expertise need within the prior art such a modification alone would not be considered novel nor inventive, and in fact common.   
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination by having a particular the DC discharge voltage falls within a range in order to ensure safety to the user, devices and minimize fabrication cost. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Carrie in view of Gurtner (US 20180262026).
  Regarding claim 2, Carrier teaches the intelligent power supply device of claim 1. 
Yet does not disclose further comprising a switch unit that is coupled to said processor unit, wherein: said processor unit further detects whether an operation is performed on said switch unit within a predetermined time interval counting from a time point at which the setting command is received thereby, and adjusts the control signal when the operation is detected within the predetermined time interval. 
Yet, Gunter teaches a switch unit that is coupled to said processor unit, wherein: said processor unit further detects whether an operation is performed on said switch unit within a predetermined time interval counting from a time point at which the setting command is received thereby, and adjusts the control signal when the operation is detected within the predetermined time interval (see Fig. 3, 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carrie with the teachings of Gunter by having a switch unit that is coupled to said processor unit, wherein: said processor unit further detects whether an operation is performed on said switch unit within a predetermined time interval counting from a time point at which the setting command is received thereby, and adjusts the control signal when the operation is detected within the predetermined time interval in order to provide safety to user and components while ensuring proper.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Carrie in view of Yang (US 6,555,990).
Regarding claim 3, Carrie teaches he intelligent power supply device of claim 1.  Yet, does not disclose a display unit that is coupled to said processor unit, wherein:
said processor unit further detects the magnitude of the DC output voltage, and controls said display unit to display the magnitude of the DC output voltage when it determines that the magnitude of the DC output voltage is equal to the voltage setting value, and to display an error message when otherwise.
Yet Yang in the same filed teaches a display unit that is coupled to said processor unit, wherein: said processor unit further detects the magnitude of the DC output voltage, and controls said display unit to display the magnitude of the DC output voltage when it determines that the magnitude of the DC output voltage is equal to the voltage setting value, and to display an error message when otherwise (see Fig. 3, 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carrie with the teachings of Yang by having a display unit that is coupled to said processor unit, wherein: said processor unit further detects the magnitude of the DC output voltage, and controls said display unit to display the magnitude of the DC output voltage when it determines that the magnitude of the DC output voltage is equal to the voltage setting value, and to display an error message when otherwise in order to display relevant information to the user such as the voltage value V or current value A of power passed out.  
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carrie, Gunter and in view of  Yang.
Regarding claim 4, Carrier teaches the intelligent power supply device of claim 1. 
Yet does not disclose further comprising a switch unit and a display unit that are coupled to said processor unit, wherein: said processor unit further controls said display unit to display the voltage setting value; said processor unit further detects whether an operation is performed on said switch unit within a predetermined time interval counting from a time point at which the setting command is received thereby, and adjusts the control signal when the operation is detected within the predetermined time interval and said processor unit further detects the magnitude of the DC output voltage, and controls said display unit to display the magnitude of the DC output voltage when it determines that the magnitude of the DC output voltage is equal to the voltage setting value, and to display an error message when otherwise. 
However, Gunter in the same filed teaches  a switch unit (see Fig. 2 and 3 : 19) said processor unit further detects whether an operation is performed on said switch unit within a predetermined time interval counting from a time point at which the setting command is received thereby, and adjusts the control signal when the operation is detected within the predetermined time interval ( The switch 19 may provide a signal to the CPU 16a to reset the short circuit cutoff, causing the CPU 16a to close the contactor 18.Gunter).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Carrier by having a switch unit said processor unit further detects whether an operation is performed on said switch unit within a predetermined time interval counting from a time point at which the setting command is received thereby, and adjusts the control signal when the operation is detected within the predetermined time interval in order provide a manual switch that can be activated. 
In addition Yang teaches a display unit that are coupled to said processor unit, wherein: said processor unit further controls said display unit to display the voltage setting value; and controls said display unit to display the magnitude of the DC output voltage when it determines that the magnitude of the DC output voltage is equal to the voltage setting value, and to display an error message when otherwise (see Fig. 3: 22).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Carrier by having a display unit that are coupled to said processor unit, wherein: said processor unit further controls said display unit to display the voltage setting value; and controls said display unit to display the magnitude of the DC output voltage when it determines that the magnitude of the DC output voltage is equal to the voltage setting value, and to display an error message when otherwise in order provide a visual display of voltage to the user. 
Regarding claim 16,  Carrie, Gunter and Yang teach a voltage control method to be implemented by a processor unit of an intelligent power supply device, the intelligent power supply device being operatively associated with a portable device, and further including a battery, a communication unit coupled to the processor unit, a voltage control unit coupled to the battery and the processor unit, and an output connector coupled to the voltage control unit, the voltage control unit converting, based on a control signal that is provided by the processor, a direct current (DC) discharge voltage that is provided by the battery into a DC output voltage that is to be outputted at the output connector, said voltage control method comprising:
receiving a setting command from the portable device via the communication unit, the setting command indicating a voltage setting value;
controlling the display unit to display the voltage setting value indicated by the setting command;
detecting whether an operation is performed on the switch unit within a predetermined time interval counting from a time point at which the setting command is received; and
when the operation is detected within the predetermined time interval, adjusting the control signal based on at least the voltage setting value indicated by the setting command, so as to make the voltage control unit convert, based on the control signal, the DC discharge voltage into the DC output voltage having a magnitude at the voltage setting value (Please see Rejection of claims 1 and 4).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Carrie et al in view of  Der (US 20180309315).
Regarding claim 14, Carrie teaches the intelligent power supply device of claim 1.
However, Der in the same filed teaches said communication unit complies with the same wireless communication protocol as the portable device (see Fig. 3; 316 and 118 and para 0027). 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination with the teachings of Der by having said communication unit complies with the same wireless communication protocol as the portable device in order to proper communication without the use of wires and increase.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Carrie et al in view of  Fry (US 20150171632).

Regarding claim 8, Carrie teaches the intelligent power supply device of claim 1, 
Yet does not disclose further comprising an alternating current (AC) output unit that is coupled to said DC power bus for receiving the DC discharge voltage therefrom, and that converts the DC discharge voltage into an AC output voltage.
However, Fry in the same field teaches an alternating current (AC) output unit that is coupled to said DC power bus for receiving the DC discharge voltage therefrom, and that converts the DC discharge voltage into an AC output voltage (see Fig. 13, connection from 214, 246 and then to 202).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination with the teachings of Fry by having an alternating current (AC) output unit that is coupled to said DC power bus for receiving the DC discharge voltage therefrom, and that converts the DC discharge voltage into an AC output voltage in order to provide alternative types of power to the user. 
Regarding claim 9, Carrie teaches the intelligent power supply device of claim 1 further comprising a second output connector which is coupled to said DC power bus, and at which the DC discharge voltage is outputted.
However, Fry in the same field teaches a second output connector which is coupled to said DC power bus, and at which the DC discharge voltage is outputted (see Fig.13; second output 196).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination with the teachings of Fry by having a second output connector which is coupled to said DC power bus, and at which the DC discharge voltage is outputted in order to provide multiple connection that can allow multiple users and devise do be powered increasing comfort and user experience. 
Regarding claim 10,  Carrie teaches wherein said second output connector is a universal serial bus (USB) type-A connector (see para 0057; Fry).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 depends of claim 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                             November 17, 2021